Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: “configured to be inserted a” should be “configured to be inserted into a”.  Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification generally indicates that an embodiment can include a cavity, but does not detail what other structures are present, and so does not provide proper antecedent basis for the claims with respect to that embodiment.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the welding accessory is inserted into a cavity in the main body must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With Respect to Claim 13  

With Respect to Claims 14-20   
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1 and 13  
	It is unclear whether the phrase “coupling points” should be narrowly interpreted to require some sort of attachment/coupling structure, or broadly to encompass any location/point at which a an 
With Respect to Claim 13  
	It is unclear whether claim 13 structurally or only functionally recites the welding accessory, noting that the welding accessory is first clearly claimed only functionally (“configured to hold a welding accessory”); however, later recitations (“wherein the welding accessory is inserted into a cavity. . .”) do not use functional language but also do not clearly structurally recite it, and so it is unclear whether they should be taken to structurally recite the welding accessory or to merely further define the functionality thereof. 
	It is unclear whether the phrase “is inserted into a cavity” requires that the entire welding accessory be enclosed by the cavity, or if if it encompasses some portion thereof being inserted into the cavity (e.g. a tongue of a tongue and groove fitting similar to embodiments of the invention shown in the drawings and disclosed in the specification).
	For the purposes of Examination on the merits, Examiner considers the broadest reasonable interpretation of the unclear claim language to be to only functionally recite the welding accessory, and “is inserted into the cavity” to encompass the cavity only being capable of encompassing a portion of the welding accessory.
With Respect to Claims 2-3 and 16-17
	Claim 2 recites that the coupling point “comprises a dowel pin”, indicating that the dowel pin is/is part of the coupling point, but claim 3 recites that the dowel pin is “removable from the coupling point”, which indicates that the dowel pin is a separate structure (as no structure can be removable from itself). 

With Respect to Claims 4-6 and 18-19   
	These claims recite details with respect to the ancillary accessory, but the claims from which they depend clearly only functionally recite the ancillary accessory. It is unclear whether these claims structurally require the accessory (as they do not use functional language with respect to it) or if they merely further define the functionality of the structure (as the ancillary accessory is not clearly structurally recited and is only functionally recited in the claims from which they depend). 
	For the purposes of Examination on the merits, Examiner takes the ancillary accessory to be only functionally recited as the broadest reasonable interpretation of the claim language.
With Respect to Claims 2-12 and 14-20   
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 10, 13, and 18-19 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Chinese Patent #CN202791230 to Shenzhen (Shenzhen). Shenzhen discloses:
With Respect to Claim 1  
A multi-attachment accessory holder, comprising: a main body (1) configured to couple a first side of the main body to a welding accessory (capable of this use, noting that the remote controller is a welding accessory to the extent claimed or it is capable of coupling a welding accessory such as a welding remote controller or similar electronic device); a magnet tray (7) on the main body configured to hold a magnet (6, though noting the magnet is only functionally recited); and one or more coupling points (2 and/or 9) on the main body for attaching an ancillary accessory to the main body (the disclosed bolt used to hang it on a wall is an ancillary accessory to the extent claimed; alternately clearly capable of this use).  
With Respect to Claim 4  
The multi-attachment accessory holder of claim 1, wherein at least one of the one or more coupling points comprises a receiving portion to accept a dowel pin on a first end of the ancillary accessory (2 is capable of receiving a dowel pin or similar structures, noting also that a dowel pin is similar to a bolt or a type of bolt).  
With Respect to Claim 5  
The multi-attachment accessory holder of claim 1, wherein a second end of the ancillary accessory comprises an attaching mechanism configured to attach to another object (the structure is capable of this use, e.g. with a bolt having screw threads, adhesive, or other attaching mechanisms used to attach to a wall; alternately the structure is capable of 
With Respect to Claim 6  
The multi-attachment accessory holder of claim 1, wherein the ancillary accessory is configured to extend out and retract (the structure is capable of this use, e.g. with a wall that can extend/retract such as a sliding door or the like).  
With Respect to Claim 7  
The multi-attachment accessory holder of claim 1, comprising a fixing mechanism (noting front holding structure having a curved bottom and sidewalls and a front wall) to attach the multi-attachment accessory holder to the welding accessory (e.g. controller, clearly capable of this use with an appropriate welding accessory).  
With Respect to Claim 10  
The multi-attachment accessory holder of claim 1, comprising one or more tabs (upwardly extending sidewall sections are tabs to the extent claimed) on the first side of the main body configured to be inserted a recessed portion of the welding accessory to provide stability for the multi-attachment accessory holder (it is capable of this use with an appropriately shaped welding accessory, e.g. one including side hooks with recessed portions for mating with the sidewalls).  
With Respect to Claim 13  
A multi-attachment accessory holder, comprising: a main body (1) configured to hold a welding accessory (capable of this use, noting that the remote controller is a welding accessory to the extent claimed or it is capable of coupling a welding accessory such as a welding remote 
With Respect to Claim 18  
The multi-attachment accessory holder of claim 13, wherein at least one of the one or more coupling points comprises a receiving portion to accept a dowel pin on the first end of the ancillary accessory (2 is capable of receiving a dowel pin or similar structures, noting also that a dowel pin is similar to a bolt or a type of bolt).  
With Respect to Claim 19  
The multi-attachment accessory holder of claim 13, wherein a second end of the ancillary accessory comprises an attaching mechanism configured to attach to another object (the structure is capable of this use, e.g. with a bolt having screw threads, adhesive, or other attaching mechanisms used to attach to a wall; alternately the structure is capable of attachment to a bolt or similar structure including/attached at the opposite end to such an attaching mechanisms).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent #CN202791230 to Shenzhen (Shenzhen) as applied to claim 1 or 13 above, and further in view of U.S. Patent #5,540,367 to Kauker (Kauker) or U.S. Patent Publication #2007/0241159 to Chang (Chang).
With Respect to Claim 2  
	Shenzhen discloses the multi-attachment accessory holder of claim 1, and the desirability of providing multiple attachment structures to allow for attachment to different locations (e.g. opening 2 for attachment to a wall, magnets to attach to a metal desk leg), but does not disclose wherein at least one of the one or more coupling points comprises a dowel pin to attach to a first end of the ancillary accessory.  
	However, Kauker discloses using a dowel (31-33) to attach a belt hanging structure to a device in order to allow for hanging from a user’s belt loop; Chang discloses using a dowel (21) to attach a belt hanging/clip structure (20) to a device holding structure in order to allow for hanging the structure from a user’s belt.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Shenzhen and either Kauker or Huang, to add a coupling mechanism, dowel, and related structures as taught by Kauker or Huang to the Shenzhen 
With Respect to Claim 3  
The multi-attachment accessory holder of claim 2, wherein the dowel pin is removable from the coupling point.  
With Respect to Claim 4  
The multi-attachment accessory holder of claim 1, wherein at least one of the one or more coupling points comprises a receiving portion to accept a dowel pin on a first end of the ancillary accessory (dowel receiving portion per Kauker or Huang).
With Respect to Claim 16  
The multi-attachment accessory holder of claim 13, wherein at least one of the one or more coupling points comprises a dowel pin to attach to the first end of the ancillary accessory (per Kauker or Huang).  
With Respect to Claim 17  
The multi-attachment accessory holder of claim 16, wherein the dowel pin is removable from the coupling point (per Kauker or Huang).  
Claims 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent #CN202791230 to Shenzhen (Shenzhen) as applied to claim 1 or 13 above, and further in view of U.S. Patent #10,470,529 to Chan (Chan).
With Respect to Claim 8  
The multi-attachment accessory holder of claim 1, but does not disclose comprising a magnet holder for securing the magnet in the magnet tray.  

	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Chan, to form the tray with a magnet holder (i.e. a snap fit structure) for securing the magnet in the magnet tray.
With Respect to Claim 9  
The multi-attachment accessory holder of claim 8, wherein the magnet holder comprises at least one integrated snap fit (the snap fit is integrated into the magnet holder as the snap fit structure is the magnet holder; alternately the magnet holder/snap fit can be integrally formed/integrated into the tray as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art (MPEP 2144.04)).  
With Respect to Claim 14  
The multi-attachment accessory holder of claim 13, comprising a magnet holder for securing the magnet in the magnet tray (per Chan).  
With Respect to Claim 15  
The multi-attachment accessory holder of claim 14, wherein the magnet holder comprises at least one integrated snap fit (per Chan).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent #CN202791230 to Shenzhen (Shenzhen) as applied to claim 1 or 13 above, and further in view of U.S. Patent #5,697,538 to Goldenberg (Goldenberg).
With Respect to Claim 10  

	However, Goldenberg discloses a similar electronic device holder comprising one or more tabs (3, FIG. 1) on the first side of the main body configured to be inserted a recessed portion of the welding accessory to provide stability for the multi-attachment accessory holder (clearly capable of this use, noting also the disclosed use of being inserted into a recessed portion of an electronic device to secure the device in the holder, which provides stability for the holder relative to the device).
Claims 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent #CN202791230 to Shenzhen (Shenzhen) as applied to claim 1 or 13 above, and further in view of U.S. Patent #5,697,538 to Goldenberg (Goldenberg).
With Respect to Claim 11  
The multi-attachment accessory holder of claim 1, but does not disclose comprising material on a portion of a second side of the main body that has a higher coefficient of friction than another portion of the second side.  
However, Tomasewski discloses forming a similar magnetically attached holding structure with pads 112 that have a higher coefficient of friction than another portion of the side they are attached to ([0026], the pads are disclosed as providing a higher friction surface, which would not be necessary if the other portion had the same or higher friction) in order to securely attach the holder to a surface ([0029]) 

With Respect to Claim 12  
The multi-attachment accessory holder of claim 11, wherein the material is a rubber pad (it is Neoprene® which is a type of rubber).  
With Respect to Claim 20  
The multi-attachment accessory holder of claim 13, comprising material (112) on a portion of a second side of the main body that has a higher coefficient of friction than another portion of the second side.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the cited prior art discloses similar holders, attachment mechanisms, or other features relevant to the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734